Citation Nr: 1008148	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  06-32 234	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury, to include residuals of a fracture. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1962 to November 
1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

In his Substantive Appeal (VA Form 9) from September 2006, 
the Veteran requested a hearing at the RO before a Veterans 
Law Judge.  In October 2006 the Veteran clarified this 
request and indicated that he desired a videoconference 
hearing at the RO.  However, in August 2008 the Veteran 
explicitly withdrew his request for a hearing.  38 C.F.R. 
§ 20.704(e).  Accordingly, the request for a hearing has been 
withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
residuals of a left ankle injury.  Unfortunately, a remand is 
again required in this case.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
Accordingly, further appellate consideration will be deferred 
and the claim is remanded to the RO/AMC for further action as 
described below.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulted in a current 
disability, that the claimed disability was incurred during 
active service, or, if the claimed disability pre-existed 
active service, that it was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

The Veteran reports that he injured his left ankle in 
service.  He states that in August 1963 he sprained his left 
ankle.  X-rays were negative for fracture, but some swelling 
and discoloration in the ankle joint was noted.  Service 
treatment records also indicate that in October 1963 the 
Veteran was treated for a recurrent ankle sprain.  A review 
of the claims file also reveals that in September 1970 the 
Veteran was seen for discoloration of the left ankle and that 
in October 1970 the Veteran was diagnosed with chronic venous 
insufficiency in both lower extremities.

The Veteran was afforded a VA examination in this case in 
March 2009.  At that time, the examiner noted it was less 
likely than not that any current pain or discomfort is 
related to the claimed fracture of the left ankle in-service.  
Unfortunately, the examiner did not provide a rationale for 
this opinion.  In addition, the Board failed to request an 
opinion a possible etiology relationship between the 
Veteran's in-service ankle sprain and any current 
symptomatology.  As such, the RO should return the Veteran's 
claims file to the VA examiner who conducted the March 2009 
VA examination.  If this examiner is available, the examiner 
is asked to provide an addendum regarding the rationale for 
his earlier opinion and for an opinion and accompanying 
rationale as to whether the Veteran's in-service ankle sprain 
caused or aggravated the Veteran's claimed varicose vein 
problems, phlebitis or venous insufficiency.  If the examiner 
is unavailable, the Veteran should be provided another 
examination and the same questions should be asked of a 
different examiner.

The evidence of record is insufficient for the Board to 
render a decision on the claim for service connection for 
residuals of a left ankle injury, to include residuals of a 
fracture.  Additional development of the medical evidence and 
adjudication on these bases is therefore indicated.  The 
questions enumerated above require further investigation by a 
medical professional, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinion.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

For the reasons stated above, and in order to give the 
Veteran every consideration with respect to the present 
appeal, further development of the case is necessary.  This 
case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and inquire whether he has undergone any 
treatment for his left ankle or left lower 
extremity since March 2009.  If the 
Veteran indicates that he has received any 
treatment or evaluation, the RO/AMC should 
obtain and associate those records with 
the claims file.

2.  If possible, the RO should return the 
Veteran claims file to the VA examiner who 
conducted the March 2009 VA examination.  
If this examiner is available, he is asked 
to provide an addendum in which he lays 
out the rationale for the opinion 
expressed in the examination report with 
regard to the lack of an etiological 
relationship between the Veteran's claimed 
left ankle disorder and the Veteran's 
claimed in-service chip fracture of the 
left ankle.  

Furthermore, the examiner is asked to 
determine whether it is at least as likely 
as not that the Veteran's left claimed 
ankle disorder was caused or aggravated by 
the Veteran's confirmed in-service ankle 
sprain.  A rationale for the opinion 
offered should be included in the report 
provided.

If the examiner is unavailable, the 
Veteran should be scheduled for an 
additional VA examination to address the 
questions above.  The claims folder should 
be made available to and be reviewed by 
the examiner prior to the examination.  

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


